 Case 2:19-cv-17170-CCC-MF Document 3 Filed 08/26/19 Page 1 of 2 PageID: 40




ROBINSON MILLER LLC
Ironside Newark
110 Edison Place, Suite 302
Newark, New Jersey 07102
Tel: (973) 690-5400
Fax: (973) 466-2760

Attorneys for Plaintiffs Assertio Therapeutics
Inc. and Depo NF Sub, LLC

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 ASSERTIO THERAPEUTICS INC.,
 DEPO NF SUB, LLC, and                                    Civil Action No. 19-17170
 GRÜNENTHAL GMBH,
                               Plaintiffs,                CORPORATE DISCLOSURE
                v.                                        STATEMENT OF PLAINTIFFS
                                                          ASSERTIO THERAPEUTICS
 ALKEM LABORATORIES LIMITED and                           INC. AND DEPO NF SUB, LLC
 ASCEND LABORATORIES, LLC,
                               Defendants.




       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiffs Assertio

Therapeutics Inc. (“Assertio”) and Depo NF Sub, LLC (“Depo NF Sub”), by and through their

counsel, Robinson Miller LLC, hereby state as follows:

       •   BlackRock, Inc. is a publicly traded company that holds more than 10% of stock in

           Assertio; and

       •   Depo NF Sub is a wholly-owned subsidiary of Assertio.
 Case 2:19-cv-17170-CCC-MF Document 3 Filed 08/26/19 Page 2 of 2 PageID: 41



Dated: August 26, 2019                           Respectfully submitted,
Newark, New Jersey
                                                  s/ Keith J. Miller____
                                                  Keith J. Miller
                                                  ROBINSON MILLER LLC
                                                  Ironside Newark
                                                  110 Edison Place, Suite 302
                                                  Tel: (973) 690-5400
                                                  Fax: (973) 466-2760
                                                  kmiller@rwmlegal.com
                                                  Attorneys for Plaintiffs Assertio
                                                  Therapeutics Inc. and Depo NF
                                                  Sub, LLC

Of Counsel for Assertio Therapeutics Inc.
and Depo NF Sub, LLC:

GIBSON, DUNN & CRUTCHER LLP
Michael A. Sitzman
Jaysen S. Chung
555 Mission Street
Suite 3000
San Francisco, California 94105-0921
Tel: (415) 393-8200
Fax: (415) 393-8306
msitzman@gibsondunn.com(jschung@gibsondunn.com

David L. Glandorf
1801 California Street
Suite 4200
Denver, CO 80202-2642
Tel: (303) 298-5700
Fax: (303) 298-5907
dglandorf@gibsondunn.com




                                            2
